[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT
                                         
No. 97-1770

                   EDDIE DOMINGUEZ, ET AL.,

                    Plaintiffs Appellants,

                              v.

             ELI LILLY AND COMPANY, INC., ET AL.,

                    Defendants, Appellees.

                                          

         APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]

                                         

                            Before

                     Selya, Circuit Judge,

                Campbell, Senior Circuit Judge,

                  and Boudin, Circuit Judge.

                                         

Rosa M. Nogueras De Gonzalez for appellant.
Carl Schuster, with whom Maria Santiago De Vidal, Anabel Rodriguez
Alonso, and Schuster Usera Aguilo & Santiago were on brief for
appellees.

                                         
                         March 6, 1998
                                                    Per Curiam.  Having reviewed the parties briefs, read
the record, and heard argument, we affirm the judgment of the
district court essentially for the same reasons as are set out
in the court's comprehensive opinion.  See Dominguez v. Eli
Lilly & Co., 958 F. Supp. 721 (D.P.R. 1997).  Viewing the
record in the light most favorable to appellants, we, like the
court below, can find no genuine issue of material fact
concerning whether appellants were constructively discharged. 
See Vega v. Kodak Caribbean, Ltd., 3 F.3d 476, 479 (1st Cir.
1993).
         Appellants assert on appeal that the district court
gave undue emphasis to the Puerto Rico district court's "anti-
ferret" rule, D.P.R. R. 311.12, rather than following Federal
Rule of Civil Procedure 56's requirement to evaluate all the
record evidence.  However, we see nothing inconsistent with
Rule 56 in the requirements contained in the anti-ferret rule,
and the court's reference to it.  Moreover, in the alternative,
the district court grounded its decision upon a reading of the
full record, which it analyzed extensively and accurately.
         We find no merit in appellants' claim that the
district court erroneously relied upon hearsay contained in the
affidavit of Ricardo Flores Borgos.  Appellants overstate both
the hearsay nature of the affidavit and the importance of the
alleged hearsay to the outcome of the case.  In ruling on
appellants' Rule 60(b) motion, the district court denied that
it had relied at all on the contested sections of the
affidavit.  We discern no factual issue in this record.
         Affirmed.  Costs to appellees.